UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4011


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHINH TIET NGUYEN,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00069-WO-1)


Submitted:   July 19, 2011                 Decided:   August 16, 2011


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.  Michael Francis Joseph, Assistant
United   States Attorney, Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chinh       Tiet     Nguyen        appeals          the       eighty-four-month

sentence imposed following his guilty plea to possession with

intent to distribute cocaine, in violation of 21 U.S.C.A. §§

841(a)(1) and (b)(1)(C) (West 1999 & Supp. 2011) (Count One),

and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2006) (Count

Three).      Counsel for Nguyen filed a brief in this court in

accordance    with      Anders       v.   California,           386   U.S.     738       (1967),

questioning the reasonableness of Nguyen’s sentence.                                     Counsel

states, however, that he has found no meritorious grounds for

appeal.      Nguyen,      notified        of       his    right      to    file     a    pro    se

supplemental      brief,       did    not      do       so.       Because      we       find    no

meritorious grounds for appeal, we affirm.

            Nguyen’s       counsel        questions            the    reasonableness            of

Nguyen’s sentence.         We review a sentence imposed by a district

court under a deferential abuse of discretion standard.                                 Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Lynn,

592 F.3d 572, 575-76 (4th Cir. 2010).                         We begin by reviewing the

sentence for significant procedural error, including such errors

as   “failing     to     calculate        (or          improperly         calculating)         the

Guidelines range, treating the Guidelines as mandatory, failing

to   consider     the     [18     U.S.C.]          §     3553(a)      [(2006)]          factors,

selecting     a   sentence       based      on      clearly       erroneous         facts,      or

                                               2
failing to adequately explain the chosen sentence — including an

explanation for any deviation from the Guidelines range.”                          Gall,

552 U.S. at 51.         If there are no procedural errors, we then

consider the substantive reasonableness of the sentence, taking

into account the totality of the circumstances.                          United States

v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

             “When rendering a sentence, the district court ‘must

make   an     individualized         assessment        based        on     the     facts

presented.’” United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,     a    sentencing     court      must   apply     the       relevant   §

3553(a)     factors   to     the   particular       facts    presented       and    must

“‘state in open court’” the particular reasons that support its

chosen sentence.       Id.    (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2011)).       The court’s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned     basis    for    exercising       its   own     legal    decisionmaking

authority.’” United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (alterations omitted).

             We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                           The

district court calculated the Guidelines range and understood

                                          3
that it was advisory.             Furthermore, it is apparent that the

court had a reasoned basis for its decision.                        The court made an

individualized statement explaining the sentence imposed.                             Thus,

the court imposed a reasonable sentence under the circumstances.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment. This court

requires that counsel inform Nguyen, in writing, of the right to

petition    the   Supreme      Court    of       the   United      States     for   further

review.     If    Nguyen       requests      that      a   petition      be   filed,       but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court      for     leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Nguyen.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court     and      argument     would       not     aid    the

decisional process.

                                                                                    AFFIRMED




                                             4